Case 1:20-cv-00212-RBJ Document 23 Filed 04/02/20 USDC Colorado Page 1 of 2




                         IN UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00212-RBJ

TRAVIS COOK,

       Plaintiff,

v.

CITY OF ARVADA, COLORADO;
BRANDON VALDEZ, in his individual capacity;
SCOTT THOMAS, in his individual capacity;
RYAN CLARK, in his individual capacity;

       Defendants.


                                 MOTION TO WITHDRAW


       Undersigned counsel hereby files this Motion to Withdraw. As grounds, he states that Mr.

Cook has secured different counsel who have entered their appearance in this case. Wherefore,

undersigned counsel asks that this Court allow him to withdraw as counsel for Mr. Cook.



                                             s/ Adam Frank
                                             U




                                             Adam Frank
                                             FRANK & SALAHUDDIN LLC
                                             1133 N. Pennsylvania St.
                                             Denver, CO 80203
                                             Telephone: (303) 974-1084
                                             Fax: (303) 974-1085
                                             adam@fas-law.com
Case 1:20-cv-00212-RBJ Document 23 Filed 04/02/20 USDC Colorado Page 2 of 2




                                        Certificate of Service

       I hereby certify that on April 2, 2020, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system. I further certify that a copy of the foregoing was served via
CM/ECF, addressed to the following:

David DeMuro
DDemuro@vaughandemuro.com

Gordon Vaughan
gvaughan@vaughandemuro.com

William A. Rogers III
wrogers@dietzedavis.com

William O’Connell III
WOConnell@warllc.com


                                                        s/Adam Frank
                                                        FRANK & SALAHUDDIN LLC
